SCHWARTZ, Chief Judge.
The appellee city advertised for bids for the sale of a parcel of realty. The appellant Milander submitted the high bid, but the city rejected them all and did not sell the property to anyone. In entering judgment on the pleadings, the trial court correctly held that, since the bids constituted no more than offers to the city, none of which, although it had requested their submission, it was under a legal obligation to accept, Meekins-Bamman Prestress, Inc. v. Better Construction, Inc., 408 So.2d 1071 (Fla. 3d DCA 1982); City of Homestead v. Raney Construction, Inc., 357 So.2d 749 (Fla. 3d DCA 1978); see Schloesser v. Dill, 383 So.2d 1129 (Fla. 3d DCA 1980), Milander had acquired no enforceable rights. Compare, e.g., Adolpus v. Baskin, 95 Fla. 603, 116 So. 225 (1928) (when contract subject to competitive bidding is awarded, most favorable bid may not ordinarily be disregarded); Marriott Corp. v. Metropolitan Dade County, 383 So.2d 662 (Fla. 3d DCA 1980), and cases cited (same).
Affirmed.